The opinion of the court was delivered by
Breaux, J.
The plaintiffs sued the defendant to compel him to accept title to a house and lot described in their petition.
*817The title tendered is in the name of L. E. Duvall and wife. The-property had been sold to L. E. Duvall in the year 1890 for the sum of three thousand three hundred dollars.
The wife acquired her half in indivisión by dation en paiement from her husband on the 18th day of August, 1892, at a value of two thousand dollars.
In reference to the wife’s half, the defendant argues that he could not safely accept the wife’s title without proof of a real consideration moving the giving in payment by her husband; that the act is only a prima facie title and no more protection than would be a donation inter vivos between the same parties.
That if the dation was in reality without consideration or a disguised donation, there, could in a proper contingency be an attack upon the title by forced heirs.
The judge of the District Court rejected that defence and pronounced judgment in favor of the plaintiffs, from which the defendant appeals.
The record contains ample testimony, showing that L. E. Duvall,one of the plaintiffs, was indebted to Mrs. Duvall, his wife, for1 property brought him in marriage.
It was in satisfaction of that debt that the transfer was made.
Witnesses established that she had brought a larger amount in marriage than the sum at which the property was valued, and for which, she had become the owner.
The total consists of different items, in regard to which there is-some difference among the witnesses as to the respective amounts.
Adding the minimum amounts established by each witness as-sums for which the husband was responsible to his wife, the total is-more than sufficient to prove the complete reality of the consideration.
Moreover, the wife was in possession under a title placed of record some time prior to the sale to the defendant.
It operates as a notice that she was the owner in the absolute enjoyment of the property as owner; that she had, under a permissive article of the Civil Code, chosen to accept in complete satisfaction of the claims stated in the deed as due her by her husband.
We are not inclined to enlarge the principles held in the case of Tessier vs. Reussel, 41 An. 474, regarding donation inter vivos. If not kept within reasonable limits it would have the effect of placing *818property out of commerce in every case in which a discussion can be raised regarding the sufficiency of the consideration of a dation en paiement.
All considerations in law and morals unite to the conclusion that a married woman should be held bound by her declarations in an authentic deed that she was a creditor of her husband for the price of the property transferred.
Her forced heirs would not be in a better position, to have an act annulled, passed in the utmost good faith, with every appearance of fairness and valid consideration, amply supported by the testimony of the witnesses.
The appellees, in their answer to the appeal, pray for ten per cent, damages for frivolous appeal.
The defendant’s grounds of defence were not, by any means, devoid of all merit.
He sought to acquire a title translative of property, free from all claims in every possible contingency. The facts were such that it was entirely reasonable'to seek the decision of the court of last resort in order to place at rest all possible discussion about the title. •
The defendant urges that plaintiffs must stand the expense of making a perfect title, and that such expense covers the costs of this suit they should be condemned to pay.
We deem it sufficient answer to say that costs are due him who recovers judgment.
It is therefore ordered, adjudged and decreed that the judgment appealed from is affirmed at appellant’s costs.